PER CURIAM.
The inquiry in this action at the trial in the court below involved the location of the true boundary line between certain lots in the city of Crookston, owned by the respective parties. No controversy upon the law governing the decision of the trial court requires notice or comment. The question involved.was purely one of fact, and upon careful examination of the record we have reached the conclusion that the findings of the learned trial court cannot be disturbed, and are not so palpably against the weight of evidence as to warrant a reversal of its order denying a new trial, which is affirmed.
Order affirmed.